Approximately ten months after Blickle filed the complaint, Hill
                filed an answer to the complaint. After Hill answered, Blickle sought t
                arrange an early case conference pursuant to NRCP 16.1(b). Shortl
                thereafter, Hill filed a motion to dismiss the complaint due to Blickle's failure
                to comply with the timelines set forth in NRCP 16.1(e). The district cour
                noted that a plaintiff bears the burden of holding a case conference, bu
                denied the motion to dismiss and ordered the parties to comply with NRCP
                16.1's conference and reporting requirements. Hill then petitioned this court
                for a writ of mandamus to compel the district court to dismiss the complaint,
                arguing that the district court abused its discretion by denying the motion t
                dismiss
                            "A writ of mandamus is available to compel the performance o
                an act that the law requires as a duty resulting from an office, trust, o
                station[,} or to control an arbitrary or capricious exercise of discretion."   hit'
                Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3
                556, 558 (2008); NRS 34.160. It is within this court's discretion to determin
                whether to consider a writ petition. Smith v. Eighth Judicial Dist. Court, 10
                Nev. 674, 677, 818 P.2d 849, 851 (1991).
                            NRCP 16.1(b)(1) requires a plaintiff to hold an early cas
                conference at which the parties must "confer and consider the nature an
                basis of their claims and defenses and the possibilities for a promp
                settlement or resolution of the case." The parties must then file a repor
                regarding the conference in the district court. NRCP 16.1(c). A district cour
                may dismiss a case without prejudice if a plaintiff fails to hold an early cas
                conference within 180 days of a defendant's appearance "unless there ar
                compelling and extraordinary circumstances," or if a plaintiff fails to file




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                case conference report within 240 days of a defendant's appearance.' NRCP
                16.1(e)(1)-(2).
                               We review a district court's decision on a motion to dismiss due to
                failure to comply with NRCP 16.1(e) deadlines for an abuse of discretion.
                Arnold v. Kip, 123 Nev. 410, 415, 168 P.3d 1050, 1053 (2007). When decidin
                such motions, district courts should consider factors such as "the length of the
                delay, . . . whether the delay has otherwise impeded the timely prosecution o
                the case, [and] general considerations of case management."          Id. at 415-16,
                168 P.3d at 1053. We have also recognized that, where a defendant has no
                yet filed an answer to a complaint, holding the NRCP 16.1 conference may be
                "fruitless."   Dougan v. Gustaveson, 108 Nev. 517, 522, 835 P.2d 795, 799
                (1992), abrogated on other grounds by Arnold, 123 Nev. at 415, 168 P.3d a
                1053.
                               Hill argues that the district court abused its discretion because i
                did not find that compelling and extraordinary circumstances justifie
                Wickle's delay. However, such a finding is not required for a district court t
                deny a motion to dismiss pursuant to NRCP 16.1(e). Rather, such a findin
                would have barred the district court from dismissing the case, but th
                absence of such a finding does not mandate dismissal. See NRCP 16.1(e)(1).
                               The NRCP 16.1(e) deadlines expired before Hill filed an answe
                to the complaint, and holding the conference before then may have bee
                fruitless. See Dougan, 108 Nev. at 522, 835 P.2d at 799. It may have bee
                entirely reasonable for Blickle to want to wait until an answer was filed i


                      liks an alternative basis on which to deny the petition, Blickle argue
                that the deadlines set forth in NRCP 16.1(e) do not begin to run until
                defendant files an answer, and therefore, they had not expired when Hil
                moved to dismiss the complaint pursuant to NRCP 16.1(e). Because th
                deadlines set forth in NRCP 16.1(e)(1) and (2) clearly begin to run upon "a
                appearance by a defendant," we reject this argument.
SUPREME COURT
         OF
      NEVADA


(0) 1.947A                                                3
                    order to make the conference more productive.            See id.; NRCP 16.1(b)(1)
                    (requiring the parties to "confer and consider the nature and basis of thei
                    claims and defenses"). Moreover, the majority of the delay occurred whil
                    Hill's NRCP 12(b)(5) motion was pending, and Blickle sought to arrange th
                    conference shortly after the answer was filed. Therefore, it does not appea
                    that "the delay has otherwise impeded the timely prosecution of the case,"
                    that "general considerations of case management" mandate dismissal.
                    Arnold, 123 Nev. at 415-16, 168 P.3d at 1053. We therefore cannot conclud
                    that the district court abused its discretion by denying Hill's motion t
                    dismiss. 2
                                   Accordingly, we
                                   ORDER the petition DENIED.


                                                                      C.J.
                                              Gibbons

                                                , J.                                         J.
                                                               Hardesty


                    Par aguirre


                    Cherry

                          2 Hillalso -argues that the district court abused its discretion b
                    ordering the parties to meet and confer because the deadline for th
                    conference may not be extended beyond 180 days after a defendant' •
                    appearance "[absent compelling and extraordinary circumstances." NRC
                    16.1(b)(1). However, we have recognized "the inherent power of the judiciar
                    to economically and fairly manage litigation," Borger v. Eighth Judicial Dist
                    Court, 120 Nev. 1021, 1029, 102 P.3d 600, 606 (2004), and ordering parties t•
                    meet and confer falls within this inherent authority. Accordingly, w:
                    conclude that the district court did not abuse its discretion by taking this stes
                    to manage the case.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    4a*,
                cc: Hon. Patrick Flanagan, District Judge
                     Robison Belaustegui Sharp & Low
                     Jeffrey K. Rahbeck
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A                                           5